     Case 5:18-cv-01926-FMO-KK Document 10 Filed 11/05/18 Page 1 of 2 Page ID #:26



 1   Todd M. Friedman (SBN 216752)
 2   Adrian R. Bacon (SBN 280332)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3
     21550 Oxnard St., Suite 780
 4   Woodland Hills, CA 91367
 5
     Phone: 877-206-4741
     Fax: 866-633-0228
 6   tfriedman@ toddflaw.com
 7   abacon@ toddflaw.com
     Attorneys for Plaintiff
 8

 9                         UNITED STATES DISTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11

12
                                                     ) Case No.
       MICHELLE ENGEBRETSON, on behalf )
13     of herself and all others similarly situated, )   5:18-cv-01926-FMO-KK
14                                                   )
       Plaintiff,                                    ) NOTICE OF SETTLEMENT
15
                                                     ) AS TO INDIVIDUAL CLAIMS
16     vs.                                           ) ONLY
       NAVY FEDERAL CREDIT UNION; and )
17
       DOES 1 through 10, inclusive, and each )
18     of them,                                      )
19
                                                     )
       Defendants.                                   )
20

21
            NOW COME THE PLAINTIFF by and through their attorneys to respectfully

22
     notify this Honorable Court that this case has settled. Plaintiff requests that this Honorable

23   Court vacate all pending hearing dates and allow sixty (60) days with which to file

24   dispositive documentation. Dispositional documents will be forthcoming. This Court
25   shall retain jurisdiction over this matter until fully resolved.
26                         Respectfully submitted this November 5, 2018.
27

28
                                                             By: /s/Todd. M. Friedman
                                                              Todd. M. Friedman, ESQ.


                                           Notice of settlement - 1
     Case 5:18-cv-01926-FMO-KK Document 10 Filed 11/05/18 Page 2 of 2 Page ID #:27



 1

 2                           CERTIFICATE OF SERVICE
 3
     Filed electronically on November 5, 2018, with:
 4

 5   United States District Court CM/ECF system
 6
     Notification sent electronically on November 5, 2018, to:
 7

 8   To the Honorable Court, all parties and their Counsel of Record
 9
     This 5th Day of November, 2018.
10

11   By: /s/ Todd. M. Friedman
       Todd. M. Friedman, ESQ.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Notice of settlement - 2
